Citation Nr: 0104357	
Decision Date: 02/12/01    Archive Date: 02/20/01

DOCKET NO.  94-42 674	)	DATE
	)
	)

On Appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury.

2.  Entitlement to service connection for bilateral athlete's 
foot and other fungus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1944 to 
May 1946.  He was discharged from a second period of active 
duty service from July 1948 to June 1952 under other than 
honorable conditions.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1992 rating decision by the RO 
which, among other things, determined that new and material 
evidence had not been submitted to reopen a previously denied 
claim of entitlement to service connection for a back 
disability.  In May 1992, the veteran testified at a hearing 
at the RO.  In an April 1997 decision, the Board, in part, 
found that new and material evidence had been presented to 
reopen a claim of entitlement to service connection for 
residuals of a back injury and remanded the issue for 
additional development.  

This matter is also before the Board from a December 1997 
rating decision by RO that denied a claim of entitlement to 
service connection for bilateral athlete's foot or other 
fungus.  The veteran also testified at a hearing at the RO in 
October 1999.  


REMAND

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supercedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  The new law applies to all claims filed on or 
after the date of the law's enactment, as well as to claims 
filed before the date of the law's enactment, and not yet 
finally adjudicated as of that date.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000); VAOPGCPREC 11-2000 
(Nov. 27, 2000); see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

The new law contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  In 
addition, because the RO has not considered the veteran's 
claims in the context of the new law, and the veteran has not 
had an opportunity to prosecute his claims in that context, 
it would be potentially prejudicial to the veteran if the 
Board were to issue a decision at this time.  Consequently, 
in order to ensure the veteran due process of law, and to 
avoid the possibility of prejudice, the Board will remand the 
matters to the RO.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92 (July 24, 1992) (57 Fed. Reg. 49,747 
(1992)).  

On remand, the RO should undertake any action deemed 
necessary to ensure that the requirements of the new law have 
been satisfied.  That action should include, among other 
things, scheduling the veteran for a VA orthopedic 
examination because a May 1997 VA examination report did not 
comply with the directives of the Board's April 1997 Remand.  

When the case was before the Board in April 1997, the 
evidence of record included the veteran's service medical 
records, which showed a finding of tenderness over the sacro-
iliac during hospitalization for treatment of injuries 
sustained in a fall in August 1945.  The record also 
contained an April 1992 letter from the veteran's private 
physician who noted that the veteran had a history of injury 
to his back during service and increasing pain since that 
time.  That physician indicated that he had reviewed 
documentation of the injury provided by the veteran.  The 
veteran currently had minimal osteoarthritis for a man his 
age, with evidence of mild central disc bulging at L5-S1.  
The physician opined that "it appear[ed] reasonable to 
impart a significant relationship to his long term back pain 
to his fall in 1945."  The Board notes that, in referring to 
the veteran's injury in service, the doctor noted a fall from 
a height of "50 feet."  The Board is unable to find any 
supporting evidence which establishes that fact, and requests 
that the doctor, who referenced a review of records, provide 
a copy of same.  

Based on this evidence, the Board remanded the case in 
April 1997 for a VA orthopedic examination, which was 
conducted in May 1997.  The examiner was requested to 1) 
determine the nature and likely etiology of any currently 
demonstrated back disability, 2) offer an opinion as to the 
medical probability that any currently demonstrated 
disability is due to disease or injury in service, as claimed 
by the veteran, and 3) indicate whether a complete review of 
the claims file was accomplished.  In a May 1997 VA 
examination report, the examiner reported the veteran's 
history of injuring his right foot in 1945.  The examiner 
further indicated that further questioning of the veteran 
revealed that the veteran had injured his back at the same 
time he had injured his right foot.  The examiner stated that 
"the veteran is claiming that he hurt his back at the same 
time he hurt his foot.  Thus this would be primary injury to 
the back according to the veteran's history."  

The Board finds that, although an examination was conducted, 
the May 1997 examination report was not responsive to the 
requests made in the Board's April 1997 remand.  Because the 
nature and likely etiology of the veteran's currently 
demonstrated back disability remains unclear, especially in 
light of the decades between the back complaints recorded in 
service and the current diagnosis and findings, the Board 
determines that further evidentiary development is necessary 
to obtain more definitive evidence on this point.  Therefore, 
to satisfy VA's duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim, a new 
examination is necessary.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

In addition, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) has held that a remand by the 
Board confers on a claimant, as a matter of law, the right to 
compliance with the remand order, and that the Secretary of 
Veterans Affairs has a concomitant duty to ensure compliance 
with the terms of the remand.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).  The Court also held that the Board errs in 
failing to ensure compliance with remand orders of the Board 
or the Court.  Id.  Given those pronouncements, and the fact 
that the development sought by the Board in this case has not 
been fully completed, another remand is now required.  
38 C.F.R. § 19.9 (2000).

Turning to the issue of entitlement to service connection for 
bilateral athlete's foot or other fungus, the Board notes 
that at an October 1999 hearing at the RO, the veteran 
testified that his bilateral athlete's foot or other fungus 
began during service in 1943.  The veteran should be provided 
the opportunity to present evidence, medical or otherwise, 
which supports his claim that a skin disorder involving his 
feet is a disorder of service origin.  As far as the evidence 
of record is concerned, VA treatment reports, dated from 
June 1988 to July 1998, show that, in June 1988, the 
assessment was tinea pedis.  In July 1996, discharge 
diagnoses included left foot fungus infection.  In 
October 1996, severe tinea pedis was diagnosed.  In 
July 1999, the impression was tinea pedis.  No opinion 
regarding the onset or etiology of such conditions was 
provided.

While the record contains the veteran's service medical 
records, private and VA treatment reports, hearing testimony, 
and written statements from the veteran wherein he alleges 
that he suffers from bilateral athlete's foot or other 
fungus, it is unclear whether any examiner has specifically 
determined whether such disability(ies), if extant, is due to 
service.  Based on a review of the evidence of record, the 
Board finds that further evidentiary development is necessary 
to obtain more definitive evidence on these points, 
especially in light of the passage of time following the 
veteran's separation from service.  Therefore, to satisfy 
VA's duty to assist the veteran in obtaining evidence 
necessary to substantiate his claim, a new examination is 
necessary.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  Specifically, the Board 
finds that a medical diagnosis and nexus opinion is required 
from an expert who has reviewed the entire claims file, 
including all of the veteran's service medical records, 
something that has not yet been done.  38 C.F.R. § 19.9 
(2000).

Moreover, when the veteran submitted his substantive appeal 
in July 1998, he noted that he had sought treatment for 
athlete's foot and other fungus during service and 
immediately after discharge from service at the VA Medical 
Center (VAMC) McGuire since 1953.  The veteran, however, 
further indicated that he had been advised by the record's 
section of the VAMC McGuire that records were available from 
1968 to the present, reflecting treatment for athlete's foot 
and other fungus.  A review of the record reveals that 
records since 1968 have neither been requested nor associated 
with the claims files; yet, such records may be pertinent to 
the veteran's claim.  (VA adjudicators are charged with 
constructive notice of documents generated by VA whether in 
the claims file or not.  Bell v. Derwinski, 2 Vet. App. 611 
(1992).)  In this regard, the Board notes that, because of 
the need to ensure that all potentially relevant VA records 
are made a part of the claims files, a remand is required.  
See Bell, supra.

To ensure that VA has met its duty to assist and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully 
satisfied.  

2.  The RO should ask the veteran to 
provide information regarding any 
evidence of past or current treatment for 
his back or feet that has not already 
been made part of the record, including 
VA treatment records from the VAMC 
McGuire (see July 1998 written 
statement), if any, and ensure that all 
pertinent records of VA treatment have 
been procured for review.  It is 
especially important that the veteran 
provide information regarding medical 
treatment, or other documentary evidence 
which would tend to support his 
allegations that he has had continuity of 
symptoms involving the back and skin of 
the feet, during the decades from the 
early 1950s until the early 1990s.  The 
RO should assist the veteran in obtaining 
evidence by following the procedures set 
forth in 38 C.F.R. § 3.159 (2000).  If 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  

3.  The RO should obtain all relevant 
treatment records from Thomas E. Dobyns, 
M.D., who opined the existence of a 
relationship between a "50 foot" fall 
in service and the current back 
disability.  Specifically Dr. Dobyns 
should be asked to provide a copy of the 
service document he reviewed which sets 
forth the height from which the veteran 
fell, if such is within his possession.  
If he did not actually review such 
document, but relied on the veteran's 
history, he should so indicate.  

4.  After the above-requested development 
has been completed, the RO should 
schedule the veteran for VA orthopedic 
examination, by an examiner who has not 
previously examined the veteran, to 
determine if the veteran currently has 
any back disability attributable to the 
incident recorded during military 
service, or whether such is due to 
intervening causes, including the aging 
factor.  The claims folder, with any 
evidence obtained pursuant to the 
requests above, must be reviewed by the 
examiner in conjunction with the 
examination.  The veteran's history, 
current complaints, medical records 
(including service medical records) and 
examination findings must be considered 
in detail by the examiner.  The rationale 
for the opinions by the examiner should 
be set forth in detail.  If the examiner 
provides an opinion that is contrary to 
one already of record, then the examiner 
should point to specific findings and 
medical authority to explain why his or 
her opinion differs from the opinion(s) 
already of record.

5.  The RO should also schedule the 
veteran for a VA examination, by a 
dermatologist, to determine if the 
veteran currently has any athlete's foot 
or other type of fungus of either foot 
attributable to military service.  The 
claims folder, with any evidence obtained 
pursuant to the requests above, must be 
reviewed by the examiner in conjunction 
with the examination.  The veteran's 
history, current complaints, medical 
records (including service medical 
records) and examination findings must be 
considered in detail by the examiner.  
The examiner should determine the correct 
diagnosis(es) and provide an opinion as 
to the medical probabilities that any 
currently diagnosed athlete's foot or 
other type of fungus disability 
originated in, or is otherwise traceable 
to, military service.  The rationale for 
the opinions by the examiner should be 
set forth in detail.  If the examiner 
provides an opinion that is contrary to 
one already of record, then the examiner 
should point to specific findings and 
medical authority to explain why his or 
her opinion differs from the opinion(s) 
already of record.

6.  The RO should ensure that any 
examination report complies with this 
remand, especially with respect to the 
instructions to provide medical opinions.  
If any report is insufficient, it should 
be returned to the examiner for necessary 
corrective action, as appropriate.

7.  After the development requested above 
has been completed, the RO should 
re-adjudicate the claims.  If any benefit 
sought is denied, a supplemental 
statement of the case (SSOC) should be 
issued.  

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folders should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until he receives further 
notice.  The purpose of this remand is to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the remanded issues.  The appellant has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


